Citation Nr: 0124502	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  98-09 438	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
shoulders.

3.  Entitlement to service connection for arthritis of the 
hips.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The veteran was previously represented by the North Carolina 
Division of Veterans Affairs, but requested at a hearing 
before the Board in March 2001 at the St. Louis RO that he no 
longer be represented by that organization.  The veteran no 
longer lives in North Carolina.  He was assisted at the 
hearing by a representative of the Veterans Benefits 
Administration. 

The veteran also raised additional matters at the hearing.  
Specifically, he claimed entitlement to a total disability 
evaluation based on individual unemployability (TDIU), an 
increased evaluation for his left wrist disability, and asked 
to reopen his claim for service connection for right wrist 
and bilateral knee disabilities.  These issues have not been 
developed for review by the Board and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran engaged in combat with the enemy.

3.  The veteran's psychiatric disability does not meet the 
criteria for a diagnosis of PTSD.

4.  There is no competent medical evidence of a current 
bilateral shoulder disability related to active service.

5.  There is no competent medical evidence of a current 
bilateral hip disability related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(f) (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  Arthritis of the shoulders was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  Arthritis of the hips was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were issued, generally effective as 
of the same date.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law 
sets forth requirements for assisting a veteran in developing 
the facts pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
has been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for arthritis and PTSD.  The Board 
concludes that the discussions in the rating decision, 
statement of the case and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  

In addition, the RO acquired service medical and personnel 
records, and relevant private and VA medical records.  The RO 
also provided the veteran with a VA examination and afforded 
him a personal hearing before the Board.  At the Board 
hearing, there was some discussion as to whether the record 
contained medical evidence from the VA Medical Center in 
Fayetteville, North Carolina.  Upon a review of the record, 
the Board now finds that these records were properly 
associated with the claims folder.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the VCAA requirements.

I.  PTSD

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2000).

Where, however, VA determines that the veteran did not engage 
in combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2000), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The sufficiency of a stressor 
is, accordingly, a clinical determination for the examining 
mental health professional.

The veteran contends that he has experienced psychological 
stress as a result of combat experiences in Saudi Arabia and 
Somalia.  His Report of Transfer or Discharge (DD 214), shows 
that he was awarded the Combat Infantryman Badge and the 
Parachutist Badge with Combat.  Accordingly, for purposes of 
this appeal, the occurrence of stressful events in military 
service may be conceded, and the only issues before the Board 
are whether the veteran has been diagnosed with PTSD and 
whether that diagnosis is related to service.  

The veteran's service medical records include a June 1992 
medical screening that found some decreased concentration, 
perhaps secondary to life stressors.  No obvious pathology 
was identified.  In February 1993, the veteran was assessed 
with probable anxiety reaction after he complained of chest 
pains following an argument with another service member.  In 
July 1993, the veteran complained of vivid dreams, increased 
fatigue, and mood swings since returning from Somalia.  He 
denied any traumatic stressors or problems with work or 
family.  The assessment was rule out affective disorder, 
bipolar versus PTSD.  The veteran was referred to the mental 
health clinic and a provisional psychiatric diagnosis of 
depression was then rendered.  However, a subsequent 
consultation could not gain enough information for a 
diagnosis.  

The veteran referred himself for hospitalization in September 
1994 due to fear of hurting others and feelings of rage.  The 
mental status examination was essentially normal.  The 
veteran reported occupational and personal stress, including 
his relationship with his girlfriend, a wrist injury, and 
abuse during childhood.  He was diagnosed with a personality 
disorder, not otherwise specified, and schizotypal and 
narcissistic traits.  In October 1994, the veteran complained 
of memory loss since returning from the Persian Gulf.  It was 
noted that he was being followed in psychology.  An MRI, CT 
scan, and EEG were essentially normal.  That same month, an 
evaluation from the veteran's commanding officer discussed 
the veteran's left wrist injury and stated that the veteran 
had a deeply ingrained personality disorder.  He recommended 
that the veteran be discharged from the Army.

In January 1995, the veteran continued to work with the 
mental health clinic on issues of coping, anxiety, and anger 
management.  A Medical Board proceeding in July 1995 found 
that the veteran had a personality disorder, not unfitting 
for duty.  The veteran was again hospitalized in August 1995 
with a diagnosis of personality disorder. 

Following service, Stephen B. Levenberg, Ph.D., performed a 
psychological evaluation in May 1997.  Dr. Levenberg stated 
that the veteran had been referred for a pending claim for 
PTSD.  The veteran identified his traumatic memories in 
service as fear of chemical weapons in Saudi Arabia and 
driving a rural road in Somalia.  He served in Saudi Arabia, 
Somalia, and Panama.  The veteran had a history of periodic 
depression and multiple suicide attempts throughout his life.  
He first received psychiatric treatment for a suicide attempt 
prior to service.  The veteran reportedly had been the victim 
of physical and sexual abuse by his father.  Since discharge 
from service, the veteran had a history of failed jobs and 
had no social contacts or activities.  The veteran admitted 
to auditory hallucinations.  

Upon examination, the veteran did not evidence agitation, 
arousal, or avoidance when responding to questions about 
traumatic memories in service.  He often evidenced a stare 
suggestive of dichotomous psychotic ideation.  His mentation 
was flagrantly paranoid at times and his delusions of 
persecution appeared ego-syntonic.  Psychological testing 
failed to confirm a diagnosis of PTSD.  Rather, the veteran's 
responses indicated that he was likely experiencing active 
primary symptoms of psychosis including prominent delusions 
and auditory hallucinations.  The veteran was diagnosed with 
psychotic disorder, not otherwise specified.

During a VA examination in November 1997, the examiner noted 
that he had reviewed the claims file and that the veteran had 
past diagnoses of psychosis and personality disorder.  The 
veteran complained of poor sleep, social isolation, bad 
temper, and nightmares.  He was presently working in 
construction but had difficulty holding a job.  He had no 
close relationships with family or friends and had no social 
interests or activities.  Upon examination, the veteran was 
cooperative and exhibited a normal thought process, a 
pleasant mood, and an inappropriate affect.  No delusions or 
hallucinations were present.  His memory was good; insight 
and judgment were marginal.  The diagnosis was psychotic 
disorder, not otherwise specified, to a mixed personality 
disorder.

VA clinical records from September 1996 through January 2001 
show that the veteran was followed regularly for 
schizophrenia, schizoaffective disorder, and depression.  An 
outpatient entry in September 1996 noted that the veteran was 
followed at the Vet Center and that he felt that he had PTSD.  
The veteran was assessed with dysthymia/PTSD.  The veteran 
was hospitalized in February 1997 with problems of anxiety, 
depression, and controlling his temper.  An intake assessment 
noted a diagnosis of PTSD.  However, the veteran was later 
diagnosed with psychosis and personality disorder and the 
mental status examination did not include any findings or 
symptoms related to PTSD.  

The veteran was again hospitalized in July 1997, July 1998, 
and August 1998 for chronic schizophrenia, personality 
disorder, and depressive disorder.  In March 1999, the 
veteran was admitted for an exacerbation of hallucinations.  
During these hospitalizations, the veteran complained of 
auditory hallucinations, difficulty concentrating, delusions, 
and suicidal and homicidal ideations.  He often referred to 
traumatic memories from his childhood.  Treatment notes 
indicate no symptoms, complaints, or findings relevant to a 
diagnosis of PTSD.  The only additional diagnosis of PTSD was 
noted in April 2000 after the veteran described suicidal 
ideation due to memories of trauma during his childhood.

At his hearing before the Board in March 2001, the veteran 
testified that he had emotional problems since he served in 
Somalia.  He stated that he had been diagnosed with 
schizophrenia and psychosis, and that he had auditory and 
visual hallucinations since approximately 1994.

Based upon the evidence, the Board concludes that a 
preponderance of the evidence is against service connection 
for PTSD.  In short, the veteran does not meet the criteria 
for a diagnosis of PTSD.  Rather, the probative medical 
evidence demonstrates that the veteran currently has 
psychiatric impairment other than PTSD.  The numerous 
inpatient and therapy notes reflect no clinical findings or 
symptomatology related to a diagnosis of PTSD.  The veteran's 
symptoms consist largely of auditory and visual 
hallucinations, depression, delusions, and homicidal and 
suicidal ideations.  The most consistent diagnosis rendered 
by treatment providers has been schizophrenia, and both the 
VA and the private psychological evaluations diagnosed the 
veteran with a psychotic disorder.  In addition, 
psychological testing found that the veteran did not meet the 
requirements for a diagnosis of PTSD.  

The Board recognizes that the outpatient records contain some 
diagnostic impressions of PTSD.  However, these were 
apparently rendered based upon the veteran's history or based 
upon unrelated childhood trauma.  Accordingly, as the 
preponderance of the evidence establishes that the veteran 
has schizophrenia rather than PTSD, the benefit sought on 
appeal must be denied.  

Finally, the Board notes that, during the March 2001 Board 
hearing, some uncertainty existed as to whether the RO had 
considered service connection for a psychiatric disorder 
other than PTSD.  However, it is clear from further review of 
the record that the RO granted service connection for 
schizophrenia/psychotic disorder in a May 1998 rating 
decision. The veteran is currently assigned a 30 percent 
evaluation.  The veteran, of course, may file for an 
increased evaluation of his service-connected psychiatric 
disorder at any time with the RO.

II.  Arthritis

The veteran contends that he developed arthritis of the 
shoulders and hips during service.  As previously discussed, 
the Board finds that the VCAA requirements have been met and 
will therefore proceed with disposition on the merits.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough for 
service connection; there must be chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service or during an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2000).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2000).

The veteran's service medical records contain no diagnosis of 
arthritis of the hips or shoulders.  The veteran presented on 
several occasions with complaint of shoulder pain.  In May 
1991, he was assessed with deltoid strain.  In October and 
November 1991, the veteran complained of right shoulder pain.  
Clinical findings were negative other than the presence of 
crepitus.  An orthopedic consultation resulted in the 
diagnosis of a rotator cuff injury with mild instability.

In January 1992, the veteran was diagnosed with inflammation 
of the right acromioclavicular joint.  The following month, 
he complained of pain in all joints of his body for two to 
three years, with worsening after he returned from Saudi 
Arabia.  The veteran was assessed with "normal wear and tear 
aches and pains".  In December 1995 he complained of left 
shoulder pain.  All clinical findings were negative and 
veteran was assessed with overuse injury of the left 
shoulder. 

As to the hips, the veteran complained of pain and popping of 
the right knee and hip in April 1989 and was assessed with 
mild strain.  Following an accident in July 1995, the veteran 
complained that his left hip was sore but no objective 
findings were made and no treatment was reported. 

During a VA examination in November 1997, the veteran 
complained that he had intermittent pains in his shoulders 
but that he required no medication or treatment.  The pains 
were relatively rare and infrequent.  He also reported that 
he had no further pain in his hips.  Bilateral shoulder and 
bilateral hip examinations were entirely within normal 
limits, with no limitation of motion, deformity, or 
tenderness.  The veteran was diagnosed with residual 
bilateral shoulder injuries with normal clinical findings, x-
rays not indicated, and history of hip injury, resolved.

VA clinical records do not include any complaints, findings, 
or diagnoses related to the shoulders or the hips.  At his 
hearing before the Board, the veteran said that since 
approximately 1991 he had arthritis of the shoulders and 
hips.  He had received no medical care for these conditions 
since his discharge from service. 

Based upon the record, the Board concludes that the 
preponderance of the evidence is against service connection 
for arthritis of the shoulders or the hips.  The medical 
reports, including service medical records, a VA examination, 
and VA clinical records, are devoid of any diagnosis of 
arthritis or chronic disability.  The Board recognizes that 
the veteran was seen with complaints of joint pain in 
service; however, these were assessed to be acute and there 
is no evidence of chronicity or continuity of symptoms 
following service.  In fact, the veteran reported at the VA 
examination that he presently had no hip pain and essentially 
no shoulder pain.  The VA clinical records confirm that the 
veteran has received no treatment for his shoulders or hips 
following service.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In short, 
in the absence of a current disability, service connection 
may not be granted.

Finally, the Board recognizes that the VA examination was 
performed in 1997 and that the examiner found that x-rays 
were not medically indicated for the veteran's shoulders and 
hips at that time.  The recently enacted law and regulations 
for VCAA provide that a medical examination or opinion is 
necessary if the record (1) contains competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability and; (2) indicates that the disability or symptoms 
may be associated with active service; but (3) does not 
contain sufficient medical evidence to evaluate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

In the present case, the record contains no evidence of a 
current disability and the veteran has not sought treatment 
for any recurrent symptoms.  Likewise, there is no evidence 
that any claimed disability may be related to service.  
Taking all these factors into consideration, the Board finds 
that the record contains sufficient medical evidence to make 
a decision on his claim.  Accordingly, no further development 
of the evidence is necessary.  The benefits sought on appeal 
are denied.


ORDER

Service connection for PTSD is denied.

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the hips is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

